Motion Granted; Order filed July 23, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00094-CV
                                   ____________

                          JAMES STEARNS, Appellant

                                         V.

    LISA MARTENS and STEARNS POOLS AND SPAS, INC., Appellees


                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 09-DCV-169484


                                     ORDER

      This is an appeal from the property division awarded in a final decree of
divorce signed November 8, 2013. Appellant timely requested Findings of Fact and
Conclusions of Law. See Tex. R. Civ. P. 296; Tex. Fam. Code § 6.711 (requiring
findings and conclusions on the characterization and value of assets, liabilities,
claims, and offsets). Appellant also filed a timely reminder of past due findings and
conclusions. See Tex. R. Civ. P. 297. To date, the requested findings and
conclusions have not been filed.
      On July 5, 2013, appellant filed a motion to abate the appeal, requesting that
the trial court be directed to file findings of fact and conclusions of law. See Tex.
R. App. P 44.4(b). Counsel for appellee Lisa Martens does not oppose the motion,
and counsel for appellee Stearns Pools and Spas, Inc. has not filed any response in
opposition to the motion. See Tex. R. App. P. 10.3(a). Accordingly, we GRANT
appellant’s motion and issue the following order.

      We ORDER the appeal abated and direct the trial court to file findings of
fact and conclusions of law on or before August 16, 2013. Within ten days after
the trial court has filed findings of fact and conclusions of law, any party may file a
request for specified additional or amended findings or conclusions. See Tex. R.
Civ. P. 298. The trial court shall file any additional or amended findings that are
appropriate within ten days after such a request is filed. The trial court’s findings
of fact and conclusions of law, and any additional and amended findings or
conclusions, shall be included in a supplemental clerk’s record to be filed with this
court on or before September 20, 2013.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings of fact and conclusions of law are filed in this Court in a
supplemental clerk’s record. The Court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the Court may reinstate the appeal on
its own motion. Appellant’s brief shall be due 30 days after the appeal has been
reinstated.

                                   PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Donovan.


                                          2